Electronically Filed
                                                         Supreme Court
                                                         SCWC-13-0000593
                                                         14-AUG-2014
                                                         01:33 PM

                          SCWC-13-0000593

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I



         STATE OF HAWAI#I, Respondent/Plaintiff-Appellee,

                                 vs.

     BARDWELL JOSEPH EBERLY, Petitioner/Defendant-Appellant

                                 and

 ANTONY M. MOORE and CHRISTINA WHITLEY, Respondents/Defendants.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
               (CAAP-13-0000593; CR. NO. 11-1-1117)

       ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Petitioner/Defendant-Appellant Bardwell Joseph Eberly’s
application for writ of certiorari filed on July 9, 2014, is

hereby rejected.

          DATED:   Honolulu, Hawai#i, August 14, 2014.

Shawn A. Luiz                    /s/ Mark E. Recktenwald
for petitioner
                                 /s/ Paula A. Nakayama

                                 /s/ Sabrina S. McKenna

                                 /s/ Richard W. Pollack

                                 /s/ Michael D. Wilson